By the Court.
The bill of exceptions shows that the witness was allowed to estimate in money the value of the land taken, and leaves it at least doubtful whether he was not allowed to estimate in the same way the amount of the inconveniences resulting to a farmer from being deprived of access to the river — • so that the consequent diminution in value would be ascertained by deducting the one sum from the other, which could easily be done by the jury — and does not show that the owners of the land claimed damages by reason of being excluded from the river bank for any purposes as to which the witness had any special or superior knowledge. The landowners therefore fail to sustain their exceptions. Exception» overruled.